DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 14 August 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/27/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 12, 14-15, 17 and 53 in the reply filed on 18 November 2021 is acknowledged.
Claims 17, 29-31, 34-35, 37, 39, 47 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 12, 14, 15, 17 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the carbon-based material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6, 12, 14, 15, 17 and 53 are dependent on claim 1 thus inherit the same deficiencies.
Claim 17 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 14, 15, 17 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (NPL).
	Claims 1 and 53: Hall discloses a composite with a CNT mesh/web/mat/paper comprising a plurality of CNTs coated with a metalcone via ALD and/or MLD (title, Chapter 7, Figs 7.1-11 and Table 1 with 
	Claim 2: Hall discloses the partial and full coating of the CNTs with the metalcone (Figs 7.1-11 and Table 1 with accompanying text).
	Claims 3 and 5: Hall discloses the physisorbed and/or adsorbed feature – thus meeting the claimed non-covalent bonding – and forming junctions or interbonding between CNTs (pg 148, 155, Figs 7.1-11 and Table 1 with accompanying text).
	Claims 4, 6 and 14: Hall discloses the addition of multiple layers via ALD and MLD (sections 7.2, 7.6, Figs 7.1-11 and Table 1 with accompanying text).
	Claims 12, 15 and 16: Hall discloses alucone, titanicone and/or zincone and glycerol (pg 144, 145 and Figs 7.1-11 and Table 1 with accompanying text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall or Gordon.
It is noted that claim(s) 14 is/are product-by-process claim(s), requiring that the components being added via ALD and MLD. Nevertheless, even though product-by-process claims are limited by and 
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Hall or Gordon, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sundberg discloses a review of organic and inorganic–organic thin film structures such as CNTs by molecular layer deposition such as ALD and MLD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764